IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,            : No. 363 EAL 2017
                                         :
                    Respondent           :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
            v.                           :
                                         :
                                         :
WILLIE E. POLITE,                        :
                                         :
                    Petitioner           :


                                    ORDER



PER CURIAM

      AND NOW, this 20th day of December, 2017, the Petition for Allowance of

Appeal and Motion for Leave to Supplement are DENIED.